The defendant, age twenty-one, pleaded guilty to burglary (two counts); General Statutes § 53-68; and to breaking and entering. § 53-76. The sentence imposed was not less than six nor more than eleven years.
Between May, 1958, and January, 1961, the defendant and others were involved in thirty-six reported and nineteen further, unreported breaks and kindred crimes. Cash taken was $1643; property, $627. The other defendants, five in number, received varying sentences from three months in jail to one to four years in prison. The defendant's complaint is that his sentence does not jibe with the other five.
This defendant was arrested about twenty-three times from January 3, 1957, to the date of this arrest. He was convicted eighteen of those times. His is a long-standing conflict with authority. He failed in military service. His life has resulted in hospital confinement for emotional disturbance. His is the desire to be a ringleader. The sentencing judge expressed a knowledge of the entire situation and was aware that none of the other five possessed such a record.
   Sentence affirmed.
SHAPIRO, COVELLO and HEALEY, Js., participated in this decision.